DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on February 17, 2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hafele (US 5,948,371) in view of Ketcham et al. (5,519,191) and Ploshikhin et al. z9US 2015/0189699).
Regarding claim 16, Hafele '371 discloses a honeycomb body (Fig. 3) comprising: a first end side; a second end side, the honeycomb body (Fig. 3) being configured to permit gas flow through the honeycomb body from the first end side to the second end side in a flow direction; and a plurality of films (Fig. 8-10), having: at least one metallic film (Fig. 8-10); and at least one further smooth metallic film (13) and/or corrugated metallic film (12), wherein the honeycomb body comprises a coiling and/or alternately layering of the plurality of films (Figs. 3, 7-10), and wherein respective ones of the plurality of films are connected to one another on at least one of the first and second end sides of the honeycomb body (5) by soldered connection (16). 
Regarding claim 17, Hafele '371 disclose at least one metallic film with the flat electrical conductor is a smooth film, which, together with at least one corrugated film, is arranged adjacent the smooth film, and having corrugation crests and corrugation troughs, to form the honeycomb body (Figs. 3 and 7) with channels through which gas can flow, wherein, in an inner edge region (illustrated 13) in which the smooth film with the electrical conductor (21) and the insulations thereof is thicker than in an edge region of the corrugated film, the at least one corrugated film has a corrugation height (h) reduced by said total thickness (D) such that, in the edge region of the corrugated film at the corrugation crests and the corrugation troughs, metallic contacts with the edge region of the smooth film arc produced and are connectable by soldered connections (Figs. 3 and 7-10). 
Regarding claim 18, Hafele '371 discloses that a plurality of smooth and corrugated films, of which at least one has an electrical conductor (21), are layered alternately on one another and Interlaced with one another, to form the honeycomb body (Figs. 3 and 7-10).

Allowable Subject Matter
Claims 10-15 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tom P DUONG whose telephone number is (571)272-2794.  The examiner can normally be reached on Monday-Friday from 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOM P DUONG/        Primary Examiner, Art Unit 1774